Writ of certiorari having been heretofore granted, upon consideration of the opinion of the Court of Appeals we are of opinion that the judgment of the Court of Appeals should be reversed and the cause remanded to the Court of Appeals on the authority of the holdings in Donalson v. State, post, p. 170,40 So.2d 639, and in Hendricks v. State, post, p. 305,41 So.2d 423. See also Howard v. State, 108 Ala. 571, 18 So. 813.
Reversed and remanded to the Court of Appeals.
FOSTER, LIVINGSTON, LAWSON, SIMPSON, and STAKELY, JJ., concur.
GARDNER, C. J., not sitting.